DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-3, 5-11, and 13-21 are pending.
	Claims 4 and 12 are cancelled.


Allowable Subject Matter
Claims 1-3, 5-11, and 13-21 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Heffernan et al., U.S. Patent No. 4187546 discloses a closed-loop control system for controlling a drawworks motor for lifting a predetermined length of drill string that is connected to a block arrangement controlled by the drawworks motor, to a predetermined position within an oil derrick at a predetermined velocity by using brake control signals based on the velocity rate of change error signal to control the brake mechanism. Crombez et al., U.S. Patent Pub. US 20030184155 A1 discloses an adaptive brake system that determines an acceleration error between a requested brake acceleration and measured brake acceleration and controlling the braking mechanism using the brake acceleration as a controlling parameter to control the rate of movement of a vehicle. Chan et al. U.S. Patent Pub. 
	None of these references taken either alone or in combination with the prior art of record disclose:

	Independent Claim 1:
1. A method for controlling rate of penetration of a drill bit, the method comprising:
evaluating an operate control loop by:
determining a travelling block acceleration of a travelling block;
determining an acceleration error measurement between the travelling block acceleration and a target travelling block acceleration; and
determining, based on the acceleration error measurement, a brake control signal;
using the brake control signal to control a braking mechanism configured to apply a variable braking force to the travelling block, wherein using the brake control signal to control the braking mechanism comprises using the travelling block acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of penetration of the drill bit; 
controlling the rate of penetration of the drill bit based on the variable braking force applied by the braking mechanism; and
prior to evaluating the operate control loop:
performing a seek operation by:
controlling the braking mechanism so as to reduce the variable braking force; and
in response to reducing the variable braking force, detecting a minimum amount of movement of the travelling block; and
subsequent to performing the seek operation, performing a retract operation by:
further controlling the braking mechanism so as to increase the variable braking force; and
in response to increasing the variable braking force, detecting that an amount of movement of the travelling block is less than a maximum amount of movement of the travelling block.

Independent Claim 9:
9. A system for controlling rate of penetration of a drill bit, the system comprising:
a braking mechanism configured to apply a variable braking force to a travelling block;
a processor;
a computer-readable medium communicatively coupled to the processor and having stored thereon computer program code configured when executed by the processor to cause the processor to perform a method comprising:
evaluating an operate control loop by:
determining a travelling block acceleration of the travelling block;
determining an acceleration error measurement between the travelling block
acceleration and a target travelling block acceleration; and
determining, based on the acceleration error measurement, a brake control signal;
using the brake control signal to control the braking mechanism, wherein using the brake control signal to control the braking mechanism comprises using the travelling block acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of penetration of the drill bit; 
controlling the rate of penetration of the drill bit based on the variable braking force applied by the braking mechanism; and
prior to evaluating the operate control loop:
performing a seek operation by: 
controlling the braking mechanism so as to reduce the variable braking force; and
in response to reducing the variable braking force, detecting a minimum amount of movement of the travelling block; and
subsequent to performing the seek operation, performing a retract operation by:
further controlling the braking mechanism so as to increase the variable braking force; and
in response to increasing the variable braking force, detecting that an amount of movement of the travelling block is less than a maximum amount of movement of the travelling block.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119